Citation Nr: 0416796	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of both feet.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to June 
1990.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (the RO).


FINDINGS OF FACT

1.  The veteran is currently service connected for the 
following disabilities: multiple sclerosis, dementia (100%); 
impairment of rectal and anal sphincter control (100%); 
bladder impairment (60%); right lower extremity weakness 
associated with multiple sclerosis, dementia (30%); left 
lower extremity weakness (30%); left upper extremity weakness 
(10%); and headaches associated with multiple sclerosis, 
dementia (10%).  

2.  In addition to the schedular ratings, the veteran is in 
receipt of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 
3.350(b) on account of being so helpless as to be in need of 
regular aid and attendance; SMC under 38 U.S.C.A. § 1114(p) 
and 38 C.F.R. § 3.350(f)(4), at the rate equal to subsection 
(m) on account of multiple sclerosis, dementia with 
additional disability and impairment of rectal and sphincter 
control independently ratable at 100 percent; and SMC under 
38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h) on account 
of entitlement under subsection (o) and being in need of 
regular aid and attendance.

3.  The evidence is in equipoise as to whether the veteran 
has a level of incapacity which is consistent with loss of 
use of both feet.  




CONCLUSION OF LAW

The criteria for an award of SMC based on loss of use of both 
feet have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.350, 4.3, 4.63 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks SMC based on loss of use of both feet.  In 
essence, he asserts that as a practical matter he has no 
remaining function in his feet due to service-connected 
disabilities.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In June 2001, the RO provided a VCAA letter to the veteran 
which provided detailed instructions concerning the types of 
evidence he should submit and where that evidence should be 
sent.  In September 2003 the veteran's accredited 
representative wrote to the RO, stating, "We know of no 
additional evidence."  The Board concludes that the veteran 
was amply and correctly informed of what is required of him 
in connection with his claim and that no reasonable 
possibility exists that any further notice would be of 
benefit to him.  See Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  Accordingly, the Board will dispense with 
further notice development. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA and private medical records 
and reports of VA examinations, which will be described 
below.  The veteran and his representative have not 
identified any outstanding evidence.  As noted above, the 
September 2003 statement from the representative indicated 
that the veteran had no additional evidence to submit.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Special Monthly Compensation

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2003).

Loss of use of the foot, for the purpose of SMC, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., can 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2003).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.  
Id.

Factual Background

The veteran is currently service-connected for the following: 
multiple sclerosis, dementia (100%); impairment of rectal and 
anal sphincter control (100%); bladder impairment (60%); 
right lower extremity weakness associated with multiple 
sclerosis, dementia (30%); left lower extremity weakness 
(30%); left upper extremity weakness (10%); and headaches 
associated with multiple sclerosis, dementia (10%).  

In addition, the veteran has been awarded SMC under 38 
U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of 
being so helpless as to be in need of regular aid and 
attendance; SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 
3.350(f)(4), at the rate equal to subsection (m) on account 
of multiple sclerosis, dementia with additional disability 
and impairment of rectal and sphincter control independently 
ratable at 100 percent; and SMC under 38 U.S.C.A. 
§ 1114(r)(1) and 38 C.F.R. § 3.350(h) on account of 
entitlement under subsection (o) and being in need of regular 
aid and attendance.

In May 2001, the veteran sought SMC based on loss of use of 
both feet.

A VA outpatient treatment report dated in June 2001 revealed 
that on neurological evaluation the veteran had increased 
lower extremity reflexes with increased tone and 4+/5 power.  
His gait was ataxic and involved short steps.  The assessment 
indicated that he needed a wheelchair for ambulation.  

A VA housebound examination (VAF 21-2580) in September 2001 
indicated that the veteran had spasms in the spine, trunk and 
neck related to compensating for lower extremity 
incoordination.  The examiner indicated that the veteran 
required a cane or wheelchair with family assistance for 
locomotion.  

On VA examination in September 2001, the veteran reported 
gradual worsening of his multiple sclerosis, especially over 
the last year, including dragging his feet, incoordination 
and tendency to fall.  It was noted that he could not walk 
without the aid of another person.  He could stabilize 
himself with a cane but mainly used a wheelchair.  Physical 
examination revealed that he could not walk without 
stabilizing himself with a cane and even then could not walk 
more than a few feet.  There was severe incoordination of the 
lower extremities.  The examiner noted that when the veteran 
was standing stabilizing himself with a broad-based stance 
and a cane, it was clear that he was overexerting his upper 
trunk muscles and thrusting his head forward.  This was 
putting an undue traction on the occipital muscles causing 
muscle tension headaches.  The examiner opined that the 
headaches were secondary to the muscle contraction and muscle 
tension of the upper back, neck and head which the veteran 
created in order to compensate for the incoordination of the 
lower extremities.  

Treatment records from Idaho Elks Rehabilitation Hospital 
dated in April 2002 revealed that the veteran demonstrated 
very poor walker management during ambulation.  He had a 
frequent history of falls.  His mother and sister reported 
that he had been having difficulty with ambulation around the 
house, requiring the use of a wheelchair.  Currently, he 
required moderate to maximum assistance for all mobility 
tasks in home.  An April 2002 evaluation by Dr. N.G. noted 
that the veteran exhibited a Parkinson-type gait and "very 
shuffling".  The veteran could walk within the home to get 
to his bedroom as well as the bathroom.  He did relatively 
well with the shuffling gait pattern with someone holding 
onto him.  He could not use an assistive device effectively 
because he had difficulty initiating and following through 
with anything.  

Analysis

The veteran seeks entitlement to SMC based on lose of use of 
both feet.  

A review of the record reveals that the RO denied the 
veteran's claim because the medical evidence did not show 
that his lower extremity function would be no better than if 
they were amputated and replaced by a prosthesis.  The 
representative argues that the RO did not correctly cite the 
law concerning the criteria for loss of use of the feet.  The 
Board agrees. 

When interpreting the regulation pertaining to loss of use of 
a foot, the relevant inquiry concerning a SMC award is not 
whether amputation is warranted but whether the veteran has 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  Tucker v. West, 11 Vet. App. 369, 373 
(1998).  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  

Applying the correct standard, and after reviewing the 
evidence of record, the Board finds that the veteran's 
medical condition is such as to satisfy the criteria for an 
award of SMC based on loss of use of both feet.  The evidence 
shows that due to service-connected disabilities the veteran 
is only able to walk only a few feet within his home and 
often requires the assistance of another person.  He has a 
shuffling gait pattern.  He stabilizes himself with a cane 
but mainly uses a wheelchair.  The September 2001 VA 
examination noted that the veteran had severe incoordination 
of the lower extremities and relied heavily on his upper body 
to walk.  In fact, the examiner stated that the muscle 
tension headaches the veteran experienced were due to the 
undue pressure he placed on his occipital muscles when using 
a cane.  In addition, the record notes a history of frequent 
falls due to incoordination as well as poor walker 
management.  

Given the above evidence, the Board finds that the effective 
function remaining in the veteran's feet is tantamount to 
"loss of use".  In other words, no effective function 
remains other than that which would be equally well served by 
an amputation stump with use of a suitable prosthetic device.  
This conclusion is supported by the medical findings which 
reveal severe incoordination and motion in his feet, 
requiring the continuous use of assistive devices, such as a 
cane and wheelchair, or the aid of another person to get 
around.   

The Board emphasizes that it does not read the prevailing law 
as requiring complete paralysis of the lower extremities.  
There is no question that the veteran can shuffle a few steps 
with the assistance of a walker and perhaps another person.  
This level of impairment, the Board believes, is sufficient 
to allow the assignment of SMC with the application of the 
benefit of the doubt rule, which has been discussed above.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In summary, for reasons and bases expressed above, the Board 
concludes that the evidence supports the claim for SMC based 
on loss of use of both feet.  


ORDER

Entitlement to SMC based on loss of use of both feet is 
granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



